DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 09/24/2021 has been entered. Claims 1-6 remain pending in the application. 
Claim Objections
Claims 1-2 objected to because of the following informalities: the limitation “adapted to preform administration” is grammatically incorrect.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ichiro (WO Pub No. WO2016039001) in the view of Okawa (JP Pub No. 2007125355) and Takeuchi (US Pub No. US20180000330).
Regarding claim 1, Ichiro teaches An imaging device comprising (Figure 1): an excitation light source which is configured to emit an excitation light at a first wavelength for exciting a fluorescent dyThe confirmation light source 24 emits near-infrared light having a wavelength of 810 nm, which approximates the wavelength of fluorescence generated from indocyanine green.); a camera which captures the fluorescence emitted at the second wavelength to obtain a fluorescence image (fig 4, element 21, pages 2-3); an image storage which stores the fluorescence image (pages 2-3).
However, Ichiro fails to explicitly teach storing the fluorescence image as a video, a receiver configured to receive a signal indicating
Okawa, in the same field of endeavor in the subject of imaging device, teaches storing the fluorescence image as a video (Para. 0013), a receiver configured to receive a signal indicating
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Ichiro to incorporate the teachings of Okawa to provide a receiver configured to receive a signal indicating that the fluorescent dye has been administered to the subject and storing images as a video. This modification will help in speeding up the process, as the receiver receives a signal indicating the dye has been administered, the controller can control the light sources to emit light or not. Therefore, it 
However, Ichiro in the view of Okawa fails to explicitly teach a light source controller configured to turn the fluorescent light source on once the receiver receives the signal, and then off after a lapse of a predetermined time.  
Takeuchi, in the same field of endeavor in the subject of imaging system, teaches a light source controller configured to turn the fluorescent light source on once the receiver receives the signal, and then off after a lapse of a predetermined time (paragraphs 0049-0050 and 0063-0064).  
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Ichiro in the view of Okawa to incorporate the teachings of Takeuchi to provide a light source controller. This modification will help in producing more accurate images and subject won’t be exposed to radiation for long time. 

Regarding claim 3, Ichiro teaches The imaging device of claim 1, further comprising: a user interface which is manually operable to send the signal (page 2, element 11, touch panel).

Regarding claim 4, Ichiro teaches he imaging device of claim 1, however, fails to explicitly teach wherein the signal is received from an injector device which injects the fluorescent.
Okawa, in the same field of endeavor in the subject of imaging device, teaches the signal is received from an injector device which injects the fluorescent (paras. 0023 and 0029-0030).
. 

Claims 2, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ichiro (WO Pub No. WO2016039001) in the view of Okawa (JP Pub No. 2007125355) and Tanimoto (US Pub No. US20080251694).

Regarding claim 2, Ichiro teaches An imaging device comprising (figure 1): an excitation light source which is configured tThe visible light source 22 emits visible light.); a camera which captures fluorescence emitted from the fluorescent dye

 Okawa, in the same field of endeavor in the subject of imaging device, teaches storing the fluorescence image as a video (Para. 0013), a receiver configured to receive a signal indicating
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Ichiro to incorporate the teachings of Okawa to provide a receiver configured to receive a signal indicating that the fluorescent dye has been administered to the subject and storing images as a video. This modification will help in speeding up the process, as the receiver receives a signal indicating the dye has been administered, the controller can control the light sources to emit light or not. Therefore, it would produce more accurate videos which enable the user to better visualize the target in real-time.
However, Ichiro in the view of Okawa fails to explicitly teach a light source controller configured to change an intensity of the visible light from the visible light source once the receiver receives the signal, and then reset the intensity to an original value after a lapse of a predetermined time.
Tanimoto, in the same field of endeavor in the subject of imaging system, teaches a light source controller configured to change an intensity of the visible light from the visible light 
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Ichiro in the view of Okawa to incorporate the teachings of Tanimoto to provide a light source controller. This modification will help in producing more accurate images and subject won’t be exposed to radiation for long time as it balances the emitted light.

Regarding claim 5, Ichiro teaches The imaging device of claim 2, further comprising: a user interface which is manually operable to send the signal (page 2, element 11, touch panel).

Regarding claim 6, Ichiro teaches he imaging device of claim 2, however, fails to explicitly teach wherein the signal is received from an injector device which injects the fluorescent.
Okawa, in the same field of endeavor in the subject of imaging device, teaches the signal is received from an injector device which injects the fluorescent (paras. 0023 and 0029-0030).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Ichiro to incorporate the teachings of Okawa to provide a receiver configured to receive a signal indicating that the fluorescent dye has been administered to the subject. This modification will help in speeding up the process, as the receiver receives a signal indicating the dye has been administered, the controller can control the light sources to emit light or not. 
Response to Arguments
Applicant's arguments filed 09/24/2021 have been fully considered but they are not persuasive. The applicant argued that Okawa reference does not teach a receiver in the fluorescence imaging device. However, Okawa teaches when the automatic administration is completed, it sends a signal to the controller (receiver in this case) to output an indication that the administration of the dye is done. The applicant argues that the automatic administration unit is separate from the fluorescence endoscope system, the examiner used Okawa to teach a receiver which can be part of the imaging device. The fluorescence endoscope system and the automatic administration unit are both part of an imaging system as whole. (See Okawa, paragraphs 0023 and 0029-0030).
Applicant's arguments filed 09/24/2021 have been fully considered but they are not persuasive. The applicant argued that Takeuchi reference does not teach a controller that turns the florescence light source on once the receiver receives signals, however, Takeuchi teaches that the system receives an input from the switch of the input I/F unit 44. Then, the fluorescence source is turned on based on the reception of the input switch. Where the input switch is operated by the user and can be turned on when the administration of the dye is complete (see paragraphs 0049-0050 and 0063-0064).  
Applicant's arguments filed 09/24/2021 have been fully considered but they are not persuasive. The applicant argued that Takeuchi reference does not teach source controller configured to change an intensity of the visible light from the visible light source once the receiver receives the signal. However, Takeuchi teach a light source control which is a unit that controls the emission of light and the characteristic of the light emitted (like the intensity). The .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZAINAB MOHAMMED ALDARRAJI/Patent Examiner, Art Unit 3793        

/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793